OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
It cannot be said that the Appellate Division erred in finding that testator’s obliteration of his will was accompanied by the requisite intent to revoke (see Matter of Bonner, 17 NY2d 9). Such revocation by physical act of the testator revokes the will in its entirety, and therefore the will should not have been admitted to probate (EPTL 3-4.1, subd [a], par [2], subpar [A], cl [i]).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.